COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00269-CV


Monica Misczak                             §     From County Court at Law No. 1


v.                                         §     of Tarrant County (2015-001246-1)


Deutsche Bank National Trust               §     April 7, 2016
Company, As Trustee For CDC
Mortgage Capital Trust 2002-HE1,
Mortgage Pass-Through Certificates,        §     Opinion by Justice Walker
Series 2002-HE1


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no reversible error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

      It is further ordered that appellant Monica Misczak shall pay all of the costs

of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Sue Walker___________________
                                         Justice Sue Walker